Broyles, C. J.
1. A ground of the amendment to the motion for a new trial complains that the court propounded a certain question to a witness and permitted the witness to answer it. However, it is stated in this ground that no objection was made to the admission of this testimony. The ground therefore raises no question for the consideration of this court.
2. The alleged newly discovered evidence is merely cumulative and impeaching in its character, and the court did not err in overruling the special ground of the motion for a new trial based thereon.
3. The verdict was authorized by the evidence, and it was not error to overrule the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.